                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


WALTER JENNINGS,                                )
                                                )
        Plaintiff,                              )
                                                )          NO. 3:19-cv-00065
v.                                              )          JUDGE RICHARDSON
                                                )
SOCIAL SECURITY                                 )
ADMINISTRATION,                                 )
                                                )
        Defendant.                              )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 29), to which no Objections have been timely filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case No. 18-cv-11851, 2019 WL

1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)).

The district court is not required to review, under a de novo or any other standard, those aspects of

the report and recommendation to which no objection is made. Ashraf v. Adventist Health

System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security,

Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court

should adopt the magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       Nonetheless, the Court has reviewed the Report and Recommendation, and the Report and

Recommendation is ADOPTED and APPROVED. Accordingly, Plaintiff’s Motion for Judgment

on the Administrative Record (Doc. No. 26) is GRANTED, the decision of the Commissioner is
REVERSED, and the case is REMANDED for further administrative proceedings consistent with

the Report and Recommendation. The Clerk is directed to close the file. This Order shall be

considered the final judgment for purposes of Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                    ___________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




                                                2
